Title: From Thomas Jefferson to João, Prince Regent of Portugal, 12 October 1801
From: Jefferson, Thomas
To: João, Prince Regent of Portugal


To our Great and Good Friend, His Royal Highness the Prince Regent of Portugal and the two Algarves, on this side and on that of the sea, in Africa of Guinea, and of the conquest, Navigation and Commerce of Æthiopia, Arabia, Persia and of India &ca.
I have received with the deepest concern the letter of your Royal Highness, dated on the 12th of June last, wherein you announce to me the decease of your much beloved son, the most serene Prince of Beira, Don Antonio, which took place on the preceding evening. A Prince who even at his tender years afforded such flattering expectations of future virtues and greatness snatched from the hopes of your Royal Highness and his country, is justly considered as an irreparable bereavement, and claims our sincere sympathy. Whilst under this mournful visitation we mingle our affliction with that of your Royal Family, and the Portuguese nation, we pray you to be assured of the continuance of those friendly sentiments, founded on mutual interest, which have hitherto united the two nations in an harmonious and beneficial intercourse. May the Lord have you, Great and Good Friend, in his most holy keeping.
Written at the City of Washington on this 12th. day of October in the Year of Our Lord One thousand eight hundred & one.
Your Good Friend.
Th: Jefferson.
